Citation Nr: 1703387	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-04 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to November 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In June 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of this hearing has been obtained and associated with the record.

The issue of entitlement to service connection for left ear hearing loss has been raised by the record at the June 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The VA Compensation and Pension test protocol is regulated by 38 CFR 4.85 - Evaluation of hearing impairment.  It states: an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids. Maryland CNC is not listed as an example, but is in parentheses to indicate the actual test that is mandated by federal regulations to be completed during a compensation and pension exam.  Speech recognition (also referred to as discrimination) tests involve the presentation of approved monosyllabic words. Speech recognition must be obtained with a VA-approved recording of the Maryland CNC Test media such as Speech Recognition and Identification Materials, Disc 2.0 or Departments of Defense and Veterans Affairs Audiology Materials, Disc 1.0.  The purpose of speech recognition testing is to obtain the patient's best performance under optimum, controlled, and reproducible conditions.
Therefore, live voice presentation of speech stimuli is not allowed.  The speech recognition score is not intended to simulate real-world performance.

In this case, the Veteran has submitted the results from three private audiometric tests:

A) January 24, 2012, the Veteran was seen by the Arkansas Otolaryngology center located at 10201 Kanis Rd. Little Rock, AR 72205.

B) July 6, 2015 he was again seen by the Arkansas Otolaryngology center although the address was listed as 4901 Fairway, Suite C, North Little Rock AR 72116.

C) July 8, 2015 the Veteran was seen at Arkansas Ear Nose and Throat PA at 4020 Richards Road Suite B, North Little Rock AR 72117.

Each test included speech recognition testing, but none of the examination reports indicated whether the Maryland CNC word list was used as required by VA regulations.  

The Court of Appeals for Veterans Claims (Court) has held that VA should clarify such an evidentiary factor when it is relevant, factual and objective.  See Savage v. Shinseki, 24 Vet. App. 259 (2010).  As such, on remand, the private audiologists should be contacted and asked to clarify which speech recognition test was used.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Arkansas Otolaryngology center and request that they clarify whether the Maryland CNC speech recognition test was used in conducting the audiometric evaluations of the Veteran on January 24, 2012 and July 6, 2015.

2.  Contact the Arkansas Ear, Nose, and Throat PA and request that they clarify whether the Maryland CNC speech recognition test was used in conducting the audiometric evaluation of the Veteran on July 8, 2015.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




